    Case 1:19-mj-00434-RSK ECF No. 1-3 filed 12/11/19 PageID.13 Page 1 of 2



                                   Attachment B

                                Things to be Seized

1    Controlled substances and all paraphernalia for packaging, processing,
     diluting, weighing, and distributing controlled substances, such as scales,
     funnels, sifters, grinders, glass panes and mirrors, razor blades, plastic bags,
     and heat sealing devices.

2    Paraphernalia for packaging cash drug proceeds including heat sealing
     devices, plastic packaging for cash, rubber bands, and money counting devices.

3     Personal books and papers reflecting names, addresses, telephone numbers,
     and other contact or identification data relating to distribution of controlled
     substances. Photographs of individuals, associates, their property and their
     drugs. Records reflecting names, nicknames, addresses, and telephone
     numbers of both current and past drug associates.

4    Books, records, receipts, notes, ledgers, airline tickets, money orders, wire
     transfer or money remittance records, real estate records, bank statements,
     and other records related to the receipt, expenditure and concealment or other
     disposition of income. Mail, deeds, leases, rental agreements, photographs,
     personal telephone books, diaries, utility and telephone bills, statements,
     identification documents and keys and other indications of residency.

5    Safes, safety deposit boxes, keys for safety deposit boxes, hidden compartments
     and other secure locations, which often contain the proceeds of narcotics
     trafficking activity, including large amounts of United States currency,
     financial instruments, precious metals, jewelry, and other items of value, as
     well as books and records regarding the acquisition, use, and disposition of
     such items of value.

6    Telephone records and telephone devices (telephones, cellular / mobile / digital
     / smart telephones, digital pagers, voice pagers, alpha-numeric display pagers)
     that save phone and/or address books, names, addresses, and phone numbers.

7    Any computers or other digital devices or media that may contain records or
     information for the distribution of controlled substances and their proceeds.

8    Cash, currency, financial instruments, and records relating to controlled
     substances income and expenditures of proceeds of drug transactions, and
    Case 1:19-mj-00434-RSK ECF No. 1-3 filed 12/11/19 PageID.14 Page 2 of 2



     evidence of financial transactions relating to obtaining, transferring, secreting,
     or spending large sums of money made from engaging, in drug trafficking
     activities.

9    Proceeds of drug trafficking, including United States currency, precious
     metals, jewelry, and financial instruments, including certificates of deposit and
     stock and bonds.

10 Any and all firearms and ammunition.
